FUND SERVICES, INC. TRANSFER AGENCY AND SERVICES AGREEMENT This TRANSFER AGENCY AND SERVICES AGREEMENTismade as of this 7th day of February, 2008, by and between Z-Seven Fund, Inc. (the “Company”), a corporation duly organized and existing under the laws of the State of Maryland, and Fund Services, Inc. (“FSI”), a corporation duly organized and existing under the laws of the Commonwealth of Virginia. WHEREAS, the Company is registered as a non-diversified open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”), and may issue its shares of common stock with a par value of one dollar ($1.00) per share in separate series and classes; and WHEREAS, the Company currently offers shares of beneficial interest (“shares”) in one series (herein referred to as the “Fund”); WHEREAS, the Company desires that FSI serve as the transfer agent and dividend disbursing agent for the Fund and FSI is willing to provide these services on the terms and conditions set forth in this Agreement; NOW THEREFORE, in consideration of the mutual covenants and agreements contained herein, the parties hereto, intending to be legally bound, agree as follows: Section 1. Appointment.The Company hereby appoints FSI to act as, and FSI agrees to act as, (i) transfer agent for the authorized and issued Shares of the Fund, (ii) dividend disbursing agent and (iii) agent in connection with any accumulation, open-account or similar plans provided to the registered owners of Shares of the Fund (“Shareholders”) and set out in the currently effective prospectus and statement of additional information of the Fund (collectively, as currently in effect and as amended or supplemented, the “Prospectus”), including, without limitation, any periodic investment plan or periodic withdrawal program and FSI hereby accepts such appointment. Section 2.Delivery of Documents and Other Information.In connection therewith, the Company has delivered to FSI copies of (i) the Company’s Articles of Incorporation, as amended and supplemented, and By-Laws (collectively, as amended from time to time, “Organizational Documents”), (ii) the Company’s Registration Statement and all amendments thereto filed with the U.S. Securities and Exchange Commission (“SEC”) pursuant to the Securities Act of 1933, as amended (the “Securities Act”), or the 1940 Act (the “Registration Statement”), (iii) the Fund’s current Prospectus, (iv) each current plan of distribution or similar document adopted by the Company under Rule 12b- 1 under the 1940 Act (“Plan”) and each current shareholder service plan or similar document adopted by the Fund (“Service Plan”), and (v) all applicable procedures adopted by the Company with respect to the Fund, and shall promptly furnish FSI with all amendments of or supplements to the foregoing.The Company shall deliver to FSI a certified copy of the resolution(s) of the Board of Directors of the Company (the “Board”) appointing FSI and authorizing the execution and delivery of this Agreement. Prior to the commencement of FSI’s responsibilities under this Agreement, if applicable, the Company shall deliver or cause to be delivered to FSI (i) an accurate list of Shareholders of the Company, showing each Shareholder’s address of record, number of Shares owned and whether such Shares are represented by outstanding share certificates and (ii) all Shareholder records, files, and other materials necessary or appropriate for proper performance of the functions assumed by FSI under this Agreement (collectively referred to as the “Materials”). Section 3. Duties.FSIagrees that in accordance with procedures established from time to time by the Company on behalf of the Fund, as applicable, FSIshall perform the services set forth in Schedule A hereto.FSI may subcontract with third parties to perform certain of the services required to be performed by FSI hereunder, provided, however, that FSI shall remain principally responsible to the Company for the acts and omissions of such other entities. Except with respect to FSI’s duties as set forth in this Agreement and except as otherwise specifically provided herein, the Company assumes all responsibility for ensuring that the Fund complies with all applicable requirements of the
